 
EXECUTION VERSION

 
OPTION AGREEMENT
 
THIS OPTION AGREEMENT (this “Agreement”), is made and entered into as of August
30, 2015, by and between PALTAR PETROLEUM LIMITED, an Australian public company
limited by shares (“Paltar”), in favor of NATION ENERGY INC., a Wyoming
corporation (together with its Permitted Designees (as defined below),
“Nation”).
 
RECITALS
 
WHEREAS, Paltar is the owner of (a) all of the issued share capital (being 10
shares as at the date of this agreement) (the “Shares”) of Officer Petroleum Pty
Ltd., an Australian proprietary company (“Officer”), and (b) (i) an undivided
50% interest in EP 136 and EP 143, as listed on Exhibit A-1 attached hereto, and
a 100% interest in EP 231, EP 232, EP 234 and EP 237, as listed on Exhibit A-2
attached hereto (in each case as updated in accordance with Section 10 hereof,
and together with all related business, financial, technical, geophysical,
geological, geochemical and environmental information and data which Paltar has
the legal right to covey, the “Permits”, and the Permits, collectively with the
Shares, the “Assets”), and (ii) the applications for exploration permits listed
on Exhibit B attached hereto (the “Applications”); and
 
WHEREAS, in connection with the execution by the parties and certain of their
affiliates of seven Earning Agreements listed on Schedule 1 attached hereto (the
“Earning Agreements”) and the consummation of the other transactions (the
“Transactions”) contemplated by that certain Third Amended and Restated
Agreement regarding Paltar Petroleum Limited Australia Permits & Applications,
dated as of August 30, 2015 (the “Letter Agreement”), and as further inducement
to Nation to consummate the Transactions, Paltar desires to grant to Nation an
option to acquire the Assets on the terms and conditions specified herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
contained herein and other good and valuable consideration, including the
payment of AUD$100, by Nation to Paltar, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Conditional Grant of Option.  Pursuant to the terms and subject to the
conditions of this Agreement, on the FATA Approval Date (as defined below), if
any, Paltar grants to Nation or, at Nation’s designation, any one or more of
Nation’s Australian subsidiaries or affiliates (other than Nation Energy
(Australia) Pty Ltd, an Australian limited company (ACN 606 533 046) (“Nation
Australia”)) (each a “Permitted Designee”), an indivisible option (the “Option”)
to purchase the Assets, subject in all cases to, and following compliance with,
the approvals contemplated by Section 3 below.
 
2. Purchase Price.  If, following the FATA Approval Date, if any, Nation chooses
to exercise the Option pursuant to Section 5, the purchase price for all of the
Assets (the “Purchase Price”) shall be AUD$10,000,000 (exclusive of GST (as
defined below)).
 
3. Governmental Approvals.  The parties acknowledge that the consummation of the
transactions contemplated hereby may constitute an acquisition of an interest in
Australian urban land (“AUL”) within the meaning of the Foreign Acquisitions and
Takeovers Act 1975 (Cth) (“FATA”) and, as a result, the Option granted hereunder
by Paltar in favor of Nation may be subject to and conditional upon Nation not
having received any order or notice under FATA prohibiting Nation (or, if
applicable, a Permitted Designee) from making an acquisition of AUL or making an
acquisition of AUL subject to conditions which are unacceptable to Nation in its
sole and absolute discretion.  On or as soon as practicable after the date of
this Agreement, Nation agrees to use its commercially reasonable efforts to make
and pursue all necessary applications and notifications under FATA. The “FATA
Approval Date” referred to in Section 1 of this Agreement shall be the earliest
to occur of the following: (a) the date upon which Nation receives notice that
the grant of the Option is not prohibited under FATA (provided that any
conditions placed on the notice (if any) are acceptable to Nation in its sole
and absolute discretion); (b) the date upon which a notice prohibiting the
acquisition can no longer be delivered to Nation under FATA; and (c) the date
upon which Nation waives compliance with FATA, which waiver Nation shall control
in its sole and absolute discretion.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Registration.  At any time following the FATA Approval Date, if any, Nation
may, if it elects to do so in the exercise of its sole discretion, apply to the
relevant Minister pursuant to section 96(3) of the Petroleum Act (NT) for
approval of this Option for the purposes of having an entry made in the register
in accordance with section 96(7) of the Petroleum Act.  Paltar shall take all
such steps in its power as are necessary or reasonably requested by Nation in
order to achieve the approval and entry in the register in accordance with this
clause.
 
5. Effect of Exchange Transaction;  Exercise of the Option; Revocation
 
(a) Effect of Exchange Transaction.  Notwithstanding anything herein to the
contrary, including any delivery by Nation of a Notice of Exercise (as defined
below), in the event that an Exchange Transaction (as defined in the Letter
Agreement) is consummated on or prior to December 16, 2015, this Agreement shall
immediately terminate and be of no further force or effect.
 
(b) Notice of Exercise. In order to validly exercise the Option conditionally
granted hereunder, Nation must deliver a written notice (the “Notice of
Exercise”) to Paltar during the term of this Agreement, which it may do at any
time during the period beginning on the FATA Approval Date and ending at 11:59
PM (Mountain Daylight Time) on August 30, 2016 (provided that the Agreement is
not earlier terminated automatically pursuant to Section 5(a) or otherwise, the
“Expiration Date”), stating that it has elected to exercise the Option and
certifying that it has (i) caused Nation Australia to execute the two additional
earning agreements (the “Additional Earning Agreements”) contemplated by
Paragraph 2 of the Letter Agreement and (ii) performed its material obligations
under all of the Earning Agreements and the Additional Earning Agreements as of
such date.  If Nation has not delivered a Notice of Exercise to Paltar by the
Expiration Date, this Agreement shall immediately terminate.
 
(c) Due Diligence Materials; Revocation.  Upon delivery of a Notice of Exercise
during the term of this Agreement, Paltar shall promptly provide (i) audited
financial statements regarding Officer and Paltar for the three most recent
fiscal years prepared by a PCAOB approved auditor in compliance with accounting
principles and standards acceptable to the Securities and Exchange Commission
and any additional fiscal period financial statements that may then be required
under the regulations of the Securities and Exchange Commission, and (ii) all
information reasonably requested by Nation in order for Nation to conduct its
due diligence review of the Assets.  Provided that this Agreement has not been
earlier terminated pursuant to Section 5(a) or otherwise, in the event that
Nation is not satisfied with the results of its due diligence review, as
determined in its sole and absolute discretion, it shall have the right to
revoke the Notice of Exercise as to all or any portion of the Assets by
providing written notice of its election to revoke (a “Revocation Notice”) to
Paltar no later than 11:59 PM (Mountain Time) on the sixtieth (60th) day after
its delivery of the Notice of Exercise (such date the “Revocation Expiration
Date”).
 
(d) Required Approvals.  Unless (i) this Agreement is earlier terminated
pursuant to Section 5(a) or otherwise or (ii) the Notice of Exercise is revoked
in accordance with Section 5(c), immediately following the Revocation Expiration
Date, Paltar and Nation will use commercially reasonable efforts to (x) obtain
any approval of any third party (including any governmental entity) necessary to
validly and lawfully transfer any and all of the Assets from Paltar to Nation
(each a “Required Approval”), and (y) take all actions necessary to transfer or
cause to be transferred the Assets from Paltar to Nation at the Closing.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Transaction Agreements.  Unless (i) this Agreement is terminated pursuant to
Section 5(a) or otherwise or (ii) the Notice of Exercise is revoked in
accordance with Section 5(c), promptly following the Revocation Expiration Date,
Nation and Paltar will negotiate in good faith the definitive agreements and
other documents and instruments necessary to effect Nation’s purchase of the
Assets (the “Transaction Agreements”).  The Transaction Agreements shall contain
customary representations and warranties relating to the Assets and the
Applications and shall provide that, among other things, (A) Paltar’s interest
in the Assets shall be transferred to Nation free from any lien or other
encumbrance other than the Existing Liens (as defined below), (B) any Permit
granted to Paltar after the Closing Date (as defined below) will be conveyed by
Paltar to Nation as soon as practicable after such Permit has been granted, (C)
Paltar will agree to (1) inform Nation of all actions necessary in its good
faith, reasonable judgment required to be taken in order to maintain the
Applications or convert the Applications into exploration permits, as the case
may be, and (2) take all such actions as may be requested by Nation to cause the
Applications to be maintained or converted into exploration permits, all direct,
out-of-pocket costs associated therewith to be borne by Nation and (D) the
obligation of Nation to purchase the Assets and to take the other actions
required by this Agreement at the Closing are subject to the satisfaction (or
waiver by Nation in its sole and absolute discretion) on or before the Closing
Date of the following conditions: (X) the Paltar-Hislop-Siegel Notes (as defined
below) shall have been repaid in full by Paltar and any security interest in the
Assets securing the Paltar-Hislop-Siegel Notes shall have been released; (Y) any
and all Required Approvals shall have been obtained or waived, in each case as
determined by Nation in its sole and absolute discretion; and (Z) the
representations and warranties of Paltar contained herein shall be true and
correct on and as of the Closing Date.
 
7. Closing.  The closing of the exercise of the Option (the “Closing”) shall
take place at the offices of Hogan Lovells US LLP, One Tabor Center, 1200
Seventeenth Street, Suite 1500, Denver, Colorado  80202, or such other address
as Nation may elect, acting reasonably.  If the Option is validly exercised, the
Closing shall occur on or before the day that is one hundred eighty (180) days
following the Revocation Expiration Date (the date on which the Closing occurs
being the “Closing Date”).
 
8. Representations and Warranties.
 
(a) Representations and Warranties of Paltar.  Paltar represents, warrants and
covenants to Nation as of the date hereof and as of the date of any Notice of
Exercise as follows:
 
i. Paltar is an Australian public company limited by shares duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation and has all requisite public limited company power and authority to
carry on its business and own and operate its properties as now conducted and as
proposed to be conducted and to perform its obligations pursuant to this
Agreement.  Paltar is duly qualified to transact business and is in good
standing in each jurisdiction where the failure to be so qualified would have or
could reasonably be expected to have a material adverse effect on Paltar’s
financial condition or business as now conducted or as currently proposed to be
conducted (a “Paltar Material Adverse Effect”).
 
 
3

--------------------------------------------------------------------------------

 
 
ii. All public limited company action on the part of Paltar, its directors,
officers, governing body and equity holders necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of Paltar hereunder have been taken or will be taken. This Agreement, when
executed and delivered by Paltar, shall constitute a valid and legally binding
obligation of Paltar, enforceable against Paltar in accordance with its
respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.
 
iii. Paltar is not in violation of any term of its formation or governing
documents, each as amended to date, or, in any respect of any term or provision
of any note, indenture, mortgage, indebtedness, indenture, contract, agreement,
purchase order, instrument, judgment, order or decree to which it is party or by
which it or its assets is bound which has had or will have a Paltar Material
Adverse Effect.  Paltar is not in violation of any law, statute, rule or
regulation applicable to Paltar the violation of which would have had or will
have a Paltar Material Adverse Effect.  The execution and delivery of this
Agreement by Paltar, the performance by Paltar of its obligations pursuant to
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation of, or conflict with, or constitute
with or without the passage of time and giving of notice, either a default
under, Paltar’s formation or governing documents, each as amended to date, or
any of its instruments, judgments, orders, writs, decrees, contracts,
agreements, nor result in (except as contemplated hereby) the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of Paltar or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to
Paltar, its business or operations or any of its assets or properties (including
the Assets and the Applications).
 
iv. Except for the Required Approvals and filings and recordings in connection
with this Agreement, and except as have been obtained and are in effect, no
consent, approval or authorization of or designation, declaration or filing with
any governmental authority on the part of Paltar is required in connection with
the valid execution and delivery of this Agreement.
 
v. Paltar is the sole legal and beneficial owner of the Assets free and clear of
any lien or other encumbrance other than liens or encumbrances arising under
(collectively, the “Existing Liens”): (A) this Agreement, (B) the Earning
Agreements and any agreement or arrangement referred to therein or in any Permit
listed on Exhibit A-1 or Exhibit A-2 attached hereto on the date hereof as being
applicable to each Permit comprising the Assets, (C) the Letter Agreement, and
(D) the security interests of John Hislop and the David N. Siegel Family Trust
in the Assets under any indebtedness of Paltar, including each Promissory Note
issued by Paltar to John Hislop and the David N. Siegel Family Trust on or
around the date hereof, in the aggregate amount of AUD$428,000 (collectively,
the “Paltar-Hislop-Siegel Notes”).
 
vi. Subject to obtaining all of the Required Approvals, Paltar has the full
power and authority to transfer or cause to be transferred the Assets to Nation
free and clear of any charges, encumbrances, liens or claims, other than the
Existing Liens.
 
vii. No options or other agreements providing for the acquisition of all or some
of the Assets (other than this Agreement) are outstanding.
 
viii. Paltar is not affected by an Insolvency Event, where the term “Insolvency
Event” means an administrator, liquidator, receiver, receiver and manager or
other controller (as defined in the Corporations Act 2001 (Cth)) being appointed
to, or over, any of the property or undertaking of Paltar; or Paltar being
unable to pay its debts when they become due and payable.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Representations and Warranties of Nation.  Nation represents, warrants and
covenants to Paltar as follows:
 
i. Nation is a Wyoming corporation duly organized, validly existing and in good
standing under the laws of Wyoming and has all requisite corporate power and
authority to carry on its business and own and operate its properties as now
conducted and as proposed to be conducted and to perform its obligations
pursuant to this Agreement.
 
ii. All corporate action on the part of Nation, its officers, directors, and
shareholders necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of Nation hereunder have been
taken or will be taken. This Agreement, when executed and delivered by Nation,
shall constitute a valid and legally binding obligation of Nation, enforceable
against Nation in accordance with its respective terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.
 
9. Covenants.
 
(a) Covenants of Paltar.  Except as contemplated by the Letter Agreement, Paltar
agrees during the term of this Agreement to (1) conduct its business in the
ordinary and normal course and shall not enter into any transaction which would
cause any of Paltar’s representations or warranties in this Agreement to be
incorrect at any time or constitute a breach of any covenant or agreement of
Paltar in this Agreement at any time, (2) not take any action which would result
in any Paltar Material Adverse Effect or to sell, transfer, encumber or dispose
of any of the Assets or related entitlements, except as permitted in writing by
Nation, and (3) not, without the prior written consent of Nation, which may be
granted or withheld by Nation in its sole and absolute discretion, (A) transfer
or create further encumbrances on the Assets in addition to the Existing Liens
or (B) cause or permit Officer to transfer any of its assets.
 
(b) Covenants of Nation.  Except as contemplated by the Letter Agreement, Nation
agrees during the term of this Agreement to conduct its business in the ordinary
and normal course and shall not enter into any transaction which would cause any
of Nation’s representations or warranties in this Agreement to be incorrect or
constitute a breach of any covenant or agreement of Nation in this Agreement.
 
10. Conversion of Applications into Permits.  Paltar agrees to (A) inform Nation
of all actions necessary in its good faith, reasonable judgment required to be
taken in order to maintain the Applications or convert the Applications into
exploration permits, as the case may be, and (B) take all such actions as may be
requested by Nation to cause the Applications to be maintained or converted into
exploration permits.  All direct, out-of-pocket costs associated with such
requested actions shall be borne by Nation.  To the extent any such Application
is converted into an exploration permit, Exhibit A-1 and Exhibit A-2 attached
hereto shall be deemed to have been updated automatically to include such
exploration permit, as appropriate, and Exhibit B attached hereto shall be
deemed to have been updated automatically to exclude such Application (or
portion thereof), and such newly issued exploration permit shall be deemed to be
a Permit for all purposes hereunder except as specified in Section 8(a)v(B).
 
11. Further Assurances.  The parties agree that at any time, and from time to
time until the earlier of (a) the termination of this Agreement in accordance
with its terms or (b) in the event of a consummation of the Closing, sixteen
(16) months following the Closing Date, at the requesting party’s expense, as
applicable, each party will promptly execute and deliver all further instruments
and documents, and take all further action, requested by the other party that
may be necessary or desirable in order to in order to more effectively
consummate the transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Confidentiality. Nation shall maintain the terms of any information
disclosed to it pursuant to the terms of Section 5(c) (the “Confidential
Information”) in confidence; provided, that Nation may disclose such
Confidential Information to those of its partners, officers, directors,
employees, affiliates, agents, sources of financing, advisors and attorneys who
need to know such information for the purpose of evaluating the transaction
contemplated by this Agreement or who otherwise need to know such information
under this Agreement or any of the Transaction Agreements (it being understood
and agreed that Nation has advised such persons of their obligations concerning
the confidentiality of all client affairs and information and shall instruct
such persons to maintain the confidentiality of such Confidential Information).
 
13. Public Disclosure.  Each of the parties hereby agrees with the other party
that, except as may be required by the e Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder or
other applicable provisions of law or the rules and regulations of each stock
exchange or other automated quotation system upon which the securities of one of
the parties is listed or to which such securities are admitted for trading, no
press release or similar public announcement or communication will be made or
caused to be made concerning the execution or performance of this Agreement
unless specifically approved in advance by both parties hereto.
 
14. Miscellaneous.
 
(a) Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
(b) Governing Law.  This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the state of Wyoming,
without giving effect to principles of conflicts of law.
 
(c) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission or other electronic means shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or other electronic means, including PDF
format, shall be deemed to be their original signatures for any purposes
whatsoever.
 
(d) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(e) Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon:
(a) personal delivery to the party to be notified, (b) when sent, if sent by
electronic mail or facsimile during normal business hours of the recipient, and
if not sent during normal business hours, then on the recipient’s next business
day or (c) three (3) business days after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt.  All communications shall be sent to the
respective parties at their address as set forth on the signature pages hereto,
or as subsequently modified by written notice.
 
 
6

--------------------------------------------------------------------------------

 
 
(f) Amendments and Waivers.  Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by such waiving party.  The failure or delay of either party to require
performance by the other party of any provision of this Agreement shall not
affect its right to require performance of such provision unless and until such
performance has been waived by such party in writing in accordance with the
terms hereof.  No waiver by either party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.  No modification or amendment of any provisions of this
Agreement shall be valid unless it is in writing and signed by Paltar and Nation
and that the Board of Directors of Nation Energy Inc. has expressly voted in
favor of such amendment (in writing or at a properly convened meeting of such
Board of Directors in which any holders of equity interests of Paltar have
abstained from such vote).
 
(g) Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (1) such provision shall be
excluded from this Agreement, (2) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (3) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(h) Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement between and among the parties hereto pertaining
to the subject matter hereof and thereof, and any and all other written or oral
agreements existing between the parties hereto are expressly canceled,
excluding, for the avoidance of doubt, the Letter Agreement.
 
(i) Goods and Services Tax. Where the grant of the option under this Agreement
or anything else done or agreed to be done by a party ("supplier") for another
party ("recipient") under this Agreement (all those things being "supply")
attracts or creates a liability in the supplier to pay, or remit amounts in
respect of, any payment to be made or consideration to be given by the recipient
(including the option fee) in respect of the supply must be increased so that
the supplier obtains, after paying or remitting the GST, the same payment or
consideration as it would in the absence of a GST, and the increase in the
payment or consideration is sufficient to cover all of the GST payable in
respect of the supply at the increased level of payment or consideration. This
clause does not apply to any payment that is expressed to be or is calculated as
being inclusive of GST, except to the extent that the rate of GST payable by the
supplier is increased above 10%.  Despite any other provision of this Agreement,
the Recipient need not make a payment under this Agreement until the Supplier
has given the Recipient a valid tax invoice in the form required by the A New
Tax System (Goods and Services Tax) Act 1999 (Cth) in respect of the relevant
supply.  All words and phrases used in this Agreement which are defined in the A
New Tax System (Goods and Services Tax) Act 1999 (Cth) (“GST Act”) shall have
the meaning attributed to the words and phrases in the GST Act.
 
(j) Choice of Counsel; Construction.  The parties have reviewed and understand
this Agreement, and each has had a full opportunity to negotiate the terms of
this Agreement and to consult with separate counsel of its own
choosing.  Therefore, the parties expressly waive all applicable common law and
statutory rules of construction that any provision of this Agreement should be
construed against the drafter of this Agreement, and agree that this Agreement
shall be construed as a whole, according to the fair meaning of the language
used.
 


[Remainder of page intentionally left blank]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Option Agreement to be executed
by their authorized representatives as of the date first above written.
 
PALTAR PETROLEUM LIMITED by 2 of its directors or 1 of its directors and 1
secretary in accordance with section 127 of the Corporations Act 2001 (Cth):
 




By:/s/ Darrel Causbrook                                                      
Name:  Darrel John Causbrook
Title: Director
 
By: /s/ Nick Tropea 
Name: Nick Tropea
Title: Secretary
 


 
Address for Notices:
 
Level 10
32 Martin Place
Sydney NSW Australia 2000


 
with a copy (which shall not constitute notice) to:
 
______________________________
 
______________________________
 
______________________________
 

 
8

--------------------------------------------------------------------------------

 

NATION ENERGY INC.:
 




By: /s/ John Hislop 
Name:  John Hislop
 
Title:
President, Chief Executive Officer, Chairman of the Board, Chief Financial
Officer, and Director

 
Address for Notices:
 
Suite F-1500 West 16th Avenue
Vancouver, BC
V6J 2L6 Canada
 


with a copy (which shall not constitute notice) to:
 
Hogan Lovells US LLP
c/o David Brody
1200 Seventeenth Street, Suite 1500
Denver, CO 80202

 
9

--------------------------------------------------------------------------------

 



 
Schedule 1
 
Earning Agreements
 
1.  
EP 136 Earning Agreement, dated August 30, 2015, by and between Paltar Petroleum
Limited (ACN 149 987 459) and Nation Energy (Australia) Pty Ltd (ACN 606 533
046).

 
2.  
EP 143 Earning Agreement, dated August 30, 2015, by and between Paltar Petroleum
Limited (ACN 149 987 459) and Nation Energy (Australia) Pty Ltd (ACN 606 533
046).

 
3.  
EP 231 Earning Agreement, dated August 30, 2015, by and between Paltar Petroleum
Limited (ACN 149 987 459) and Nation Energy (Australia) Pty Ltd (ACN 606 533
046).

 
4.  
EP 232 Earning Agreement, dated August 30, 2015, by and between Paltar Petroleum
Limited (ACN 149 987 459) and Nation Energy (Australia) Pty Ltd (ACN 606 533
046).

 
5.  
EP 234 Earning Agreement, dated August 30, 2015, by and between Paltar Petroleum
Limited (ACN 149 987 459) and Nation Energy (Australia) Pty Ltd (ACN 606 533
046).

 
6.  
EP 237 Earning Agreement, dated August 30, 2015, by and between Paltar Petroleum
Limited (ACN 149 987 459) and Nation Energy (Australia) Pty Ltd (ACN 606 533
046).

 
7.  
EP 468 Earning Agreement, dated August 30, 2015, by and between Officer
Petroleum Pty Ltd (ACN 142 330 738) and Nation Energy (Australia) Pty Ltd (ACN
606 533 046).

 


 



 
10

--------------------------------------------------------------------------------

 



 
Exhibit A-1
 
Exploration Permits (50% Interest)
 


Permits
Holder
Permit Date
EP 136
Paltar
28/08/2012
EP 143
Paltar
28/08/2012


 
11

--------------------------------------------------------------------------------

 



 
Exhibit A-2
 
Exploration Permits (100% Interest)
 


Permits
Holder
Permit Date
EP 231
Paltar
05/09/2012
EP 232
Paltar
03/10/2013
EP 234
Paltar
05/09/2012
EP 237
Paltar
05/09/2012


 
12

--------------------------------------------------------------------------------

 



 
Exhibit B
 
Applications
 


Applications
Applicant
Application Date
EP(A) 197
Sweetpea
09/03/20101
EP(A) 230
Paltar
19/08/2011
EP(A) 233
Paltar
19/08/2011
EP(A) 235
Paltar
19/08/2011
EP(A) 236
Paltar
19/08/2011
EP(A) 238
Paltar
19/08/2011
EP(A) 239
Paltar
19/08/2011
EP(A) 240
Paltar
19/08/2011
EP(A) 241
Paltar
19/08/2011
EP(A) 242
Paltar
19/08/2011
EP(A) 243
Paltar
19/08/2011
EP(A) 244
Paltar
19/08/2011
EP(A) 245
Paltar
19/08/2011
EP(A) 246
Paltar
19/08/2011
EP(A) 247
Paltar
19/08/2011
EP(A) 248
Paltar
19/08/2011
EP(A) 249
Paltar
19/08/2011
EP(A) 250
Paltar
23/08/2011
EP(A) 251
Paltar
23/08/2011
NTC/P 12
Paltar
23/08/2011
NTC/P 13
Paltar
23/08/2011
EP(A) 266
Paltar
18/10/2011
EP(A) 267
Paltar
18/10/2011
EP(A) 268
Paltar
18/10/2011
EP(A) 269
Paltar
18/10/2011
EP(A) 270
Paltar
18/10/2011
EP(A) 271
Paltar
18/10/2011
EP(A) 272
Paltar
18/10/2011
EP(A) 273
Paltar
18/10/2011
EP(A) 306
Paltar
22/08/2011

 





--------------------------------------------------------------------------------

 
1 Partial interest in any exploration permit granted as a result of the
Application, as provided in the Joint Venture Operating Agreement with Sweetpea
Petroleum Pty Limited dated 16 September 2011, but only if such permit is
granted on or before 31 December 2016.

 
13

--------------------------------------------------------------------------------

 
